 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      CHRISTOPHER PRATT,
                                                         CASE NO. 2:21-CV-84-DWC
11                             Plaintiff,
                                                         ORDER VACATING ORDER TO
12              v.                                       REMAND AND JUDGMENT
13      ALASKA AIRLINES, INC.,

14                             Defendant.

15
            On May 10, 2021, the Court entered an Order Remanding to State Court (“Order”),
16
     wherein the Court granted Plaintiff Christopher Pratt’s Motion to Remand and remanded this
17
     case to the King County Superior Court. Dkt. 29. Following the entry of the Order, a judgment
18
     was incorrectly entered in this case and the case was closed. See Dkt. 30. As a judgment should
19
     not have been entered, the Judgment (Dkt. 30) is vacated.
20
            Further, the Court inadvertently failed to address the parties’ request for oral argument in
21
     the Order. See Dkt. 29. Therefore, the Order (Dkt. 29) is vacated. The Court will enter an
22
     amended order on Plaintiff’s Motion to Remand addressing the requests for oral argument.
23

24

     ORDER VACATING ORDER TO REMAND AND
     JUDGMENT - 1
 1         For the above stated reasons, the Order (Dkt. 29) and the Judgment (Dkt. 30) are vacated.

 2 The Clerk of Court is directed to:

 3             •   Vacate the Judgment (Dkt. 30);

 4             •   Reopen this case;

 5             •   Vacate the Order Remanding to State Court (Dkt. 29); and

 6             •   Reopen the Motion to Remand (Dkt. 19).

 7         Dated this 12th day of May, 2021.

 8

 9                                                     A
                                                       David W. Christel
10                                                     United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER VACATING ORDER TO REMAND AND
     JUDGMENT - 2
